DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant has canceled Claims 10-12. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/03/2022. Applicant contends that no serious search burden exists between elected invention III (Claims 16-20) and non-elected invention I (Claims 1-9 and 13-15).
Restriction for examination purposes as indicated is proper because all of the inventions are independent or distinct for the reasons given in the previous action and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are properly classified in different areas (as noted in the previous action), and would also require different text strings to perform a proper and complete search. 
For example, the subcombination search (elected invention III (Claims 16-20)) would require a text search for “threaded” or “threaded [adj] actuator” not required as search terms for the combination claims (Claims 1-9 and 13-15) and not required by the process/method claims (canceled Claims 10-12). Furthermore, the combination requires a search for “housing” not required by the subcombination claims. These are non-limiting examples.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "182" and "160" have both been used to designate the same part in Fig 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: Grammar – “Pivoted to” should be “Pivots from” or “Pivotably connected to”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the first extended position" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 17-20 are rejected as they depend from rejected claim 16.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bight” in claims 17 and 20 is used by the claim to mean “a U-shaped flange,” while the accepted meaning is either “a bend in a coastline”, or “a loop of rope.” The term is indefinite because the specification does not clearly redefine the term.

    PNG
    media_image1.png
    301
    733
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2010/0032106 A1 – Ma.

Regarding Claim 16. (Original) 
Ma teaches a joint (Fig 3) for an awning, comprising: 
an arm coupler (Fig 3, 1); 
a first mechanism comprising a threaded actuator (Fig 3, 53) for adjusting an orientation of the arm coupler from a first extended orientation (Fig 4) to a second extended orientation (Fig 5), the second extended orientation being at a higher angle from horizontal than the first extended orientation (Higher angle from horizontal is being interpreted here as increased deviation from the horizontal plane); and 
second mechanism (Fig 9, 80) comprising a bracket (Fig 9, 80) pivoted to the first mechanism and responsive to a vertical force to raise (Fig 1) the arm coupler (Fig 9, 1) toward an angle corresponding to the first extended position (Fig 4). (Paragraph [0033], In use, the actuation of the adjusting screw 53 can cause the awning assembly 100 to adjust positions.)

    PNG
    media_image2.png
    626
    926
    media_image2.png
    Greyscale

Regarding Claim 17. (Original) 
Ma teaches all limitations of Claim 16.
Furthermore, Ma teaches the bracket (Fig 3, 80) comprises a bight (Fig 3, 80) disposed around the first mechanism (Fig 3, 20), a first end of the bracket and a second end of the bracket being pivotably mounted to the first mechanism. (Paragraph [0029], A pin, bolt, cylindrical element, or other form of swivel can pass through the holes 44, 46 to provide a rotatable coupling between the extension member 1 and the support frame 2.)

    PNG
    media_image3.png
    415
    889
    media_image3.png
    Greyscale


Regarding Claim 18. (Original) 
Ma teaches all limitations of Claim 17.
Furthermore, Ma teaches the bracket comprises a cylindrical member to which the arm coupler is pivotably coupled (Paragraph [0029], A pin, bolt, cylindrical element, or other form of swivel can pass through the holes 44, 46 to provide a rotatable coupling between the extension member 1 and the support frame 2.) such that the arm coupler (Fig 3, 1) can be pivoted by the first mechanism (Fig 1, up and down) and by the second mechanism (side to side as described in Paragraph [0029]).

Regarding Claim 19. (Original) 
Ma teaches all limitations of Claim 18.
Furthermore, Ma teaches the arm coupler (Fig 3, 1) and a limiter (Fig 3, 22a, b) are pivotable about a common rotation axis, the rotation of the arm coupler to an extended position engaging the limiter into a blocking position. (See annotated Figs 3 below).

    PNG
    media_image4.png
    425
    1004
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    394
    996
    media_image5.png
    Greyscale


Regarding Claim 20. (Original) 
Ma teaches all limitations of Claim 19.
Furthermore, Ma teaches the bracket (Fig 3, 80) comprises a inward facing bight (Fig 3, 80) configured to come to rest on a portion (Fig 4; 2, 3) of the first mechanism when the first mechanism is in an initial position (Fig 4) and wherein the portion of the first mechanism is moved away from the bight when the first mechanism is in an angled orientation (Fig 5). 

    PNG
    media_image6.png
    815
    915
    media_image6.png
    Greyscale

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pat. 5,119,867 – Lukos
Discloses a joint for an awning allowing for vertical deflection
US Pat. 1,824,188 – Anton
Discloses a threaded member for awning adjustment

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         
/DANIEL P CAHN/               Supervisory Patent Examiner, Art Unit 3634